TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00423-CV




                                 Wise Choice, Inc., Appellant

                                                v.

                  Unitrin Property and Casualty Insurance Group, Appellee




            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            NO. 267,070, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed an unopposed motion to dismiss its appeal advising that it no longer

desires to pursue this appeal.

               The motion is granted and the appeal is dismissed. Tex. R. App. P. 42.1(a)(2).




                                              Mack Kidd, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed on Appellant’s Motion

Filed: August 29, 2003